Exhibit 10.2

 

Execution Version

 

TOLLING AGREEMENT

 

THIS TOLLING AGREEMENT (this “Agreement”), is entered into effective as of
August 10, 2019 (the “Effective Date”), by and among SN UR Holdings, LLC (“SN
UR”), SN EF UnSub Holdings, LLC (“Holdings”), SN EF Maverick, LLC (“Maverick”),
Sanchez Energy Corporation (“SN” and, together with SN UR, Holdings and
Maverick, “Sanchez”), GSO ST Holdings Associates LLC (“GSO LLC”), and GSO ST
Holdings LP (“GSO LP” and, together with GSO LLC, “GSO”).  Capitalized terms
used but not defined in this Agreement shall have the meanings assigned to such
terms in Article XI of the LLC Agreement (as defined below) or, if not defined
therein, Article I of the Partnership Agreement (as defined below).  Each of SN,
SN UR, Holdings, Maverick, GSO LLC and GSO LP may be referred to in this
Agreement individually as a “Party” or collectively as the “Parties.”

RECITALS

WHEREAS, the Amended and Restated Limited Liability Company Agreement of SN EF
UnSub GP, LLC (the “Company”) was executed, dated as of March 1, 2017 (the “LLC
Agreement”); and

WHEREAS, the Amended and Restated Agreement of Limited Partnership of SN EF
UnSub, LP (the “Partnership”) was executed, dated as of March 1, 2017 (as
amended by that certain First Amendment to Amended and Restated Agreement of
Limited Partnership dated as of March 1, 2017, the “Partnership Agreement”).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration which is hereby acknowledged, the Parties agree, as
follows:

1.         TOLLING PERIOD.

(a)      Subject to Section 3 below, effective as of the Effective Date, until
the expiration or termination of the Tolling Period, (i) GSO will not, directly
or indirectly, including without limitation by or through another Person,
exercise any rights or remedies against Sanchez, the Company, the Partnership,
Sanchez Oil & Gas Corporation or any of their respective affiliates, whether at
law, in equity, by agreement or otherwise, available under the LLC Agreement,
the Partnership Agreement or otherwise that relate to or arise from any Investor
Redemption Event, as defined in the LLC Agreement or the Partnership Agreement
(which Investor Redemption Event, to the extent one may exist or arises, will be
deemed tolled and to not trigger any rights or obligations of any Person or
provisions of any agreement dependent upon the existence of an Investor
Redemption Event until expiration or termination of the Tolling Period), and
(ii) all notice or cure periods that may exist, if any, with respect to any such
Investor Redemption Event shall be tolled and recommence after the expiration or
termination of the Tolling Period.

(b)        As used in this Agreement, “Tolling Period” means the period from the
Effective Date until the calendar day following the occurrence of any of the
following events:










 

(1)     The occurrence of any Bankruptcy Event with respect to Holdings;
provided,  however that, unless a notice of termination of the Tolling Period
has been provided by GSO or there is less than five calendar days before the
Order Deadline (as defined below), Sanchez shall be obligated to provide GSO at
least five Business Days’ written notice (by email) prior to the commencement of
a voluntary chapter 11 proceeding (a “Proceeding”) by Holdings under chapter 11
of the United States Bankruptcy Code (the “Bankruptcy Code”);

(2)     The failure of SN, Maverick or SN UR, to the extent such Party has
commenced a Proceeding (the earliest commencement date of  a Proceeding by SN,
Maverick or SN UR, as applicable, being referred to in this Agreement as the
“Initial Petition Date”), to obtain an order from the applicable bankruptcy
court (the “Court”) approving this Agreement by the 20th day after the Initial
Petition Date (the “Order Deadline”), unless the Parties agree to extend such
date by written agreement (with email being sufficient); or

(3)     The effectiveness of the delivery by any Party of a written notice (by
email) of termination of the Tolling Period, with such notice to be effective on
the fifth Business Day following delivery of notice to GSO, if Sanchez is the
terminating Party, or to Holdings, if GSO is the terminating Party.

2.         NOTICES, MOTIONS, ETC.  During the Tolling Period, Sanchez agrees as
follows:

(a)      For the avoidance of doubt, (i) any notice sent under Section 1(b)(3)
by GSO to Holdings shall, subject to the expiration of the five-day notice
period, terminate the Tolling Period of GSO as to all Sanchez Parties, and (ii)
any notice sent by GSO to any Sanchez Party provided for under this Agreement
shall not be subject to the automatic stay under section 362 of the Bankruptcy
Code;

(b)      Sanchez will use reasonable efforts to seek approval of this Agreement
on or before the 20th day after the Order Deadline;

(c)      Sanchez will provide reasonable advance notice to GSO of any pleadings
to be filed by Sanchez with the Court in a Proceeding that relates to the
Company, the Partnership or Holdings; and

(d)      Prior to the Order Deadline, Sanchez will undertake good faith
negotiations with GSO to reach agreement on a proposed litigation schedule to
resolve any dispute between Sanchez and GSO regarding Investor Redemption
Events.

3.         HOLDINGS PROCEEDING.  In the event that Holdings commences a
Proceeding at any time, the Parties agree that for all purposes, including
without limitation relating to any Investor Redemption Events, as defined in the
LLC Agreement or the Partnership Agreement, that may have arisen prior to the
expiration or termination of the Tolling Period, the commencement by Holdings of
a Proceeding will be deemed to have occurred on the Initial Petition Date
immediately preceding the commencement of the Proceedings with respect to any
other Sanchez entity. No Party’s rights (or those of its respective affiliates)
will be prejudiced by, nor be benefitted from,





2




 

Holdings not commencing a Proceeding on the Initial Petition Date as such
decision is expressly predicated on and in reliance of the agreements set forth
herein.

 

4.         RESERVATION OF RIGHTS.  Other than as specified by this Agreement,
the rights of any Party with respect to any Investor Redemption Event shall not
be modified, and all rights of the respective Parties shall be preserved.  All
Parties shall have the right to participate in, or file pleadings in respect of,
any Sanchez Proceeding pending before the Court as long as such participation or
pleadings does not conflict with this Agreement.

 

5.         REPRESENTATIONS AND WARRANTIES.

 

(a)       GSO LLC represents and warrants that it is the record and beneficial
owner of all the outstanding Class B Units issued to GSO LLC on March 1, 2017
(i.e, 1 Class B Unit).

 

(b)      GSO LP represents and warrants that it is the record and beneficial
owner of 485,000 Preferred Units and is the Investor Representative and the
Institutional Investor under the Partnership Agreement.

 

(c)       SN UR represents and warrants that it is the record and beneficial
owner of all the Class A Units.

 

(d)      Holdings represents and warrants that it is the record and beneficial
owner of all the outstanding Common Units.

 

6.         OBLIGATIONS.  The obligations of each Sanchez Party under this
Agreement are several and not joint with the obligations of any other Sanchez
Party, and no such Party shall be responsible in any way for the performance of
the obligations of any other Sanchez Party under this Agreement.  For the
avoidance of doubt: (1) each Sanchez Party is entering into this Agreement
directly with GSO and not with any other Sanchez Party and (2) no other Sanchez
Party shall have any right to bring any action against any other Sanchez Party
with respect this Agreement (or any breach thereof).

 

7.         MISCELLANEOUS PROVISIONS.

 

(a)        Entire Agreement.  This Agreement constitutes the full and complete
agreement of the Parties with respect to the subject matter hereof and supersede
all prior contracts or agreements with respect to the matters addressed or
governed hereby, whether oral or written.

(b)        Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to any
conflict of law or choice of law principles.  Each Party irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the Court of Chancery of the State of Delaware, and any
appellate court thereof, in any action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby or for recognition or
enforcement of any judgment relating thereto, and each of the Parties hereby
irrevocably and unconditionally (i) agrees that any claim in respect of any such
action or proceeding may be heard and determined in the Court of Chancery





3




 

of the State of Delaware, (ii) waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any such action or proceeding in the Court of Chancery of the State
of Delaware, and (iii) waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in the Court of Chancery of the State of Delaware; provided, however,
upon the commencement of a Proceeding by a Party, each Party hereto agrees that
it shall bring any action or proceeding in the Court for breach or enforcement
of this Agreement, and solely in connection with the agreements and reservations
of rights set forth in this Agreement (but not the underlying dispute subject to
the Tolling Period): (a) irrevocably submits to the jurisdiction of the Court;
(b) waives any objection to laying venue in any such action or proceeding in the
Court; and (c) waives any objection that the Court is an inconvenient forum or
does not have jurisdiction.  Each Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each Party irrevocably consents to service of process in the manner
provided for notices in this Agreement.  Nothing in this Agreement will affect
the right of any Party to serve process in any other manner permitted by
applicable law. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

(c)        Severability.  Every provision of this Agreement is severable.  If
any term or provision hereof is held to be illegal, invalid or unenforceable for
any reason by any duly constituted court, agency or tribunal, the legality,
validity or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

(d)        Headings.  The headings used in this Agreement are for the purpose of
reference only and will not otherwise affect the meaning or interpretation of
any provision of this Amendment.

(e)        Counterparts.  This Agreement may be signed in multiple counterparts,
all of which shall be considered one and the same agreement, and delivered by
facsimile or other form of electronic transmission (including electronic mail
message), and any signature so delivered shall have the effect of an original
signature.

(f)        Amendments.  No provision of this Agreement may be amended, modified,
waived or supplemented, except as agreed to by the Parties in a written
agreement executed by all the Parties.

(g)        Successors and Assigns; Transfers.  Neither this Agreement nor any
rights, interests or obligations under this Agreement may be assigned by any
Party without the prior written consent of GSO, in the case of an assignment by
any of Sanchez, or Sanchez, in the case of an assignment by any of GSO.  This
Agreement shall be binding upon and inure to the benefit of each of the Parties
and their respective successors and permitted assigns.  During the Tolling
Period,





4




 

GSO agrees to cause any transferee of Preferred Units or Class B Units or any
successor or replacement Investor Representative to agree in writing with
Sanchez, as a condition precedent to such transfer or designation as Investor
Representative, as the case may be, to be bound by all of the provisions of this
Agreement in the same capacity as GSO, pursuant to an agreement in form and
substance reasonably acceptable to Sanchez..

(h)        Rules of Construction.  This Agreement is the product of negotiations
among the Parties and in the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof.  Each Party acknowledges that
it has been represented by, or provided a reasonable period of time to obtain
access to and advice by, counsel with this Agreement.  Accordingly, any rule of
law or any legal decision that would provide any Party with a defense to
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel shall have no application and is expressly waived.

(i)         Notices.  Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be given either by (a)
depositing such writing with a reputable overnight courier for next day delivery
or (b) delivering such writing to the recipient in person, by courier or by
electronic mail transmission (email); and a notice, request or consent given
under this Agreement is effective upon receipt against the Person who receives
it.  All notices, requests and consents to be sent to a Party must be sent to or
made at the address given for that Party below, or such other address as that
Party may specify by notice to the other Parties:

 

If to SN UR:

 

 

 

 

SN UR Holdings, LLC

 

 

 

1000 Main Street, Suite 3000

 

 

 

Houston, TX 77002

 

 

 

Attention: Gregory Kopel

 

 

 

Email: gkopel@sanchezog.com

 

 

 

 

 

 

If to Holdings:

 

 

 

 

SN EF UnSub Holdings, LLC

 

 

 

1000 Main Street, Suite 3000

 

 

 

Houston, TX 77002

 

 

 

Attention: Gregory Kopel

 

 

 

Email: gkopel@sanchezog.com

 

 

 

 

 

 

If to Maverick:

 

 

 

 

SN EF Maverick, LLC

 

 

 

1000 Main Street, Suite 3000

 

 

 

Houston, TX 77002

 

 

 

Attention: Gregory Kopel

 

 

 

Email: gkopel@sanchezog.com

 

 

 

 

 





5




 

If to SN:

 

 

 

 

Sanchez Energy Corporation

 

 

 

1000 Main Street, Suite 3000

 

 

 

Houston, TX 77002

 

 

 

Attention: Gregory Kopel

 

 

 

Email: gkopel@sanchezog.com

 

 

 

 

 

 

In each case with a copy (which shall not constitute notice) to:

 

 

 

 

Akin Gump Strauss Hauer & Feld LLP

 

 

 

One Bryant Park

 

 

 

44th Floor

 

 

 

New York, NY 10036-6745

 

 

 

Attention: Ira Dizengoff

 

 

 

                 James Savin

 

 

 

Email: idizengoff@akingump.com

 

 

 

            jsavin@akingump.com

 

 

 

 

 

 

If to GSO LLC:

 

 

 

 

GSO ST Holdings Associates LLC

 

 

 

c/o GSO Capital Partners

 

 

 

1111 Bagby Street, Suite 2050

 

 

 

Houston, TX 77002

 

 

 

Attention: Anthony Borreca

 

 

 

                 GSO Legal Department

 

 

 

Email: Anthony.borreca@gsocap.com; gsolegal@gsocap.com

 

 

 

 

 

If to GSO LP:

 

 

 

 

 

 

GSO ST Holdings LP

 

 

 

c/o GSO Capital Partners

 

 

 

1111 Bagby Street, Suite 2050

 

 

 

Houston, TX 77002

 

 

 

Attention: Anthony Borreca

 

 

 

                 GSO Legal Department

 

 

 

Email: Anthony.borreca@gsocap.com; gsolegal@gso.com

 

 

 

 

 

In each case with a copy (which shall not constitute notice) to:

 

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

 

1285 Avenue of the Americas

 

 

 

New York, NY 10019-6064

 

 

 

Attention: Paul Basta; Alice Eaton

 





6




 

 

 

 

 

 

Email: pbasta@paulweiss.com; aeaton@paulweiss.com

 

 

 

 

 

 

Robert W. Baker

 

 

 

Attorney-at-Law

 

 

 

950 Echo Lane, Suite 200

 

 

 

Houston, Texas 77024

 

 

 

Email: bob.baker@rwbakerconsulting.com

 

 

[SIGNATURE PAGE FOLLOWS]

 



7




IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the day and year first above written.

 

SN UR Holdings, LLC

 

 

 

By:

/s/Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

President and Chief Executive Officer

 

 

 

SN EF UnSub Holdings, LLC

 

 

 

By:

/s/Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

President and Chief Executive Officer

 

 

 

SN EF Maverick, LLC

 

 

 

By:

/s/Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

President and Chief Executive Officer

 

 

 

Sanchez Energy Corporation

 

 

 

By:

/s/Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

President and Chief Executive Officer

 





[Signature Page to Tolling Agreement]




 

GSO ST Holdings Associates LLC

 

 

 

By:

/s/ Marisa J. Beeney

 

Name:

Marisa J. Beeney

 

Title:

Authorized Signatory

 

 

 

GSO ST HOLDINGS LP

 

 

 

 

By:

GSO ST Holdings Associates LLC,
its general partner

 

 

 

 

 

By:

/s/ Marisa J. Beeney

 

 

Name:

Marisa J. Beeney

 

 

Title:

Authorized Signatory

 

 

[Signature Page to Tolling Agreement]

